Opinion filed March 31, 2017




                                      In The


          Eleventh Court of Appeals
                                   __________

                               No. 11-16-00357-CV
                                   __________

          IN THE INTEREST OF K.M.W.H. AND B.J.T.H., JR.,
                          CHILDREN


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C46436


                     MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of K.M.W.H. and B.J.T.H., Jr. Each parent filed
a notice of appeal. The mother has now filed a motion to dismiss her appeal, and
the father’s court-appointed attorney has filed an Anders brief. We dismiss the
appeal.
      In her motion to dismiss, the mother states that the parties have reached an
agreement regarding the termination of her parental rights and that “this appeal is no
longer necessary.” The mother requests that we dismiss her appeal. See TEX. R.
APP. P. 42.1(a)(1).
      The father’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous and presents no
arguable issues of merit. The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.              See In re
Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008); High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In light of a recent holding by
the Texas Supreme Court, however, an Anders motion to withdraw “may be
premature” if filed in the court of appeals under the circumstances presented in this
case. See In re P.M., No. 15-0171, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016).
The court in P.M. stated that “appointed counsel’s obligations can be satisfied by
filing a petition for review that satisfies the standards for an Anders brief.” Id.
      The father’s counsel provided the father with a copy of the brief, the motion
to withdraw, and an explanatory letter. Counsel also informed the father of his right
to review the record and file a pro se response to counsel’s brief. In compliance with
Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided
the father with a prepared motion to file in this court to obtain pro se access to the
appellate record. We conclude that the father’s counsel has satisfied his duties under
Anders, Schulman, and Kelly. We note that Appellant did not file in this court the
motion for pro se access to the appellate record. Nor did the father file a pro se
response to counsel’s Anders brief.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the father’s appeal is without
merit and should be dismissed. See Schulman, 252 S.W.3d at 409. However, in light
                                           2
of P.M., we deny the motion to withdraw that was filed by the father’s court-
appointed counsel. See P.M., 2016 WL 1274748, at *3.
      We grant the mother’s motion to dismiss, deny the motion to withdraw filed
by the father’s counsel, and dismiss the appeal in its entirety.


                                                      PER CURIAM


March 31, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           3